DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Based on the claims (Claims, 27 January 2022), Claims 1-30 are pending.
Based on the claims (Claims, 27 January 2022), Claim 1 and Claim 18 are amended; said amendments are narrowing and supported by the originally-filed Specification (Specification, 17 June 2020, ¶39-43 & Fig. 4). 
Based on the claims (Claims, 27 January 2022), Claim 9 and Claim 26 are amended; said amendments are narrowing and supported by the originally-filed Specification (Specification, 17 June 2020, ¶39-43 & Fig. 4). 

Response to Arguments
Applicant’s arguments and amendments regarding the objection of Claims 1, 9, 18, and 26 have been fully considered and are persuasive.  The objection of Claims 1, 9, 18, and 26 has been withdrawn. 
Applicant’s arguments and amendments regarding the objection of Claims 3, 11, 20, and 28 have been fully considered and are persuasive.  The objection of Claims 3, 11, 20, and 28 has been withdrawn. 
Applicant’s arguments and amendments regarding the objection of Claims 4, 12, 21, and 29 have been fully considered and are persuasive.  The objection of Claims 4, 12, 21, and 29 has been withdrawn. 
Applicant’s arguments and amendments regarding the objection of Claims 1-30 have been fully considered and are persuasive.  The objection of Claims 1-30 has been withdrawn. 
Applicant’s arguments regarding the rejection of Claims 1-8 and 18-25 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, have been fully considered and are persuasive.  The rejection of Claims 1-8 and 18-25 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn. 
Applicant’s arguments regarding the rejection of Claims 1-30 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, have been fully considered and are persuasive.  The rejection of Claims 1-30 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn. 
Applicant’s arguments regarding the rejection of Claims 2-3, 10-11, 19-20, and 27-28 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, have been fully considered and are persuasive.  The rejection of Claims 2-3, 10-11, 19-20, and 27-28 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn. 
Applicant’s arguments with respect to claim(s) 1-30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7, 9-13, 16, 18-22, 24, and 26-30 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (US 8767663 B2; hereinafter referred to as “Chang”).
Regarding Claim 18, Chang discloses an apparatus for wireless communication, comprising: 
23:62-24:3 & Claim 21, Chang discloses a user equipment (UE) comprises memory); and 
one or more processors coupled to the memory, the one or more processors and the memory (23:62-24:3 & Claim 21, Chang discloses a user equipment (UE) comprises a processor coupled to memory storing instructions for execution by the processor) being configured to: 
receive signaling indicating a plurality of signaling entities for reception of a plurality of control messages (4:32-35 & 4:57-67 & Fig. 1 (S12), Chang discloses receiving, by a user equipment (UE) from a base station (BS), a physical downlink control channel command where the physical downlink control channel command indicates a plurality of component carriers for reception of downlink control channel information on a set of downlink control channels.  Examiner correlates each component carrier as "a signalling entity".  Examiner correlates the physical downlink control channel command to "signaling"), wherein each of the plurality of control messages schedules first resources on a different signaling entity than one of the plurality of signaling entities on which one of the plurality of control messages is to be received (4:32-35 & 4:57-67 & Fig. 1 (S12) & Claim 1, Chang discloses that the downlink control information, received on a PDCCH over a second component carrier, indicates scheduling information for a first component carrier that is different from the second component carrier); and 
monitor second resources on the plurality of signaling entities for the plurality of control messages (4:32-35 & 4:57-67 & Fig. 1 (S12) & Claim 1, Chang discloses monitoring on a set of physical downlink control channels for downlink control information).

Examiner notes that the repetition, or inclusion, of other component carriers where the downlink control information (PDCCH) also performs cross-carrier scheduling would have been obvious to one having ordinary skill in the art at the time the invention was filed because it would have been obvious to try (KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007), See also Perfect Web Tech., Inc. v. InfoUSA, Inc., 587 F.3d 1324, 1328-29, 92 USPQ2d 1849, 1854 (Fed. Cir. 2009)).
Regarding Claim 1, Claim 1 is rejected on the same basis as Claim 18.
Regarding Claim 26, Bhattad discloses an apparatus for wireless communication, comprising: 
a memory (23:62-24:3 & Claim 15, Chang discloses a base station (BS) comprises memory); and 
one or more processors coupled to the memory (23:62-24:3 & Claim 15, Chang discloses a base station (BS) comprises a processor coupled to memory storing instructions for execution by the processor), the one or more processors and the memory being configured to: 
determine a plurality of signaling entities for reception of a plurality of control messages (4:29-35 & 4:57-67 & Fig. 1 (S11), Chang discloses determining, by a base station (BS) for a user equipment (UE), component carriers to be activated or configured for inclusion in a physical downlink control channel command where the physical downlink control channel command causes the UE to monitor a plurality of component carriers for reception of downlink control channel information on a set of downlink control channels.  Examiner correlates each component carrier as "a signalling entity"), each of the plurality of control messages scheduling resources on a different signaling entity than one of the plurality of signaling entities on which the control message is to be received (4:32-35 & 4:57-67 & Fig. 1 (S12) & Claim 1, Chang discloses that the downlink control information, received on a PDCCH over a second component carrier, indicates scheduling information for a first component carrier that is different from the second component carrier); and 
transmit an indication of the configuration of the resources to a user- equipment (UE) (4:32-35 & 4:57-67 & Fig. 1 (S12) & Claim 1, Chang discloses transmitting downlink control information on each physical downlink control channel within a set of physical downlink control channels for downlink control information).
However, while Chang does disclose a single control message, received over a first carrier, scheduling resources over a second carrier different from the first carrier, Chang does not explicitly disclose a plurality of control messages.
Examiner notes that the repetition, or inclusion, of other component carriers where the downlink control information (PDCCH) also performs cross-carrier scheduling would have been obvious to one having ordinary skill in the art at the time the invention was filed because it would have been obvious to try (KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007), See also Perfect Web Tech., Inc. v. InfoUSA, Inc., 587 F.3d 1324, 1328-29, 92 USPQ2d 1849, 1854 (Fed. Cir. 2009)).
Regarding Claim 9, Claim 9 is rejected on the same basis as Claim 26.

Bhattad further discloses each signaling entity comprises a frequency resource (4:32-35 & 4:57-67 & Fig. 1 (S12), Chang discloses that each PDCCH in the set of PDCCHs correspond to a component carrier.  Examiner correlates a component carrier to "a frequency resource").
Regarding Claim 2, Claim 2 is rejected on the same basis as Claim 19.
Regarding Claim 10, Claim 10 is rejected on the same basis as Claim 19.
Regarding Claim 27, Claim 27 is rejected on the same basis as Claim 19.
Regarding Claim 20, Bhattad discloses the apparatus of claim 18.
Bhattad further discloses each signaling entity comprises a component carrier (CC) or cell (4:32-35 & 4:57-67 & Fig. 1 (S12), Chang discloses that each PDCCH in the set of PDCCHs correspond to a component carrier).
Regarding Claim 3, Claim 3 is rejected on the same basis as Claim 20.
Regarding Claim 11, Claim 11 is rejected on the same basis as Claim 20.
Regarding Claim 28, Claim 28 is rejected on the same basis as Claim 20.
Regarding Claim 21, Bhattad discloses the apparatus of claim 18.
Bhattad further discloses the plurality of signaling entities comprises a first scheduling signaling entity and a second scheduling signaling entity (4:32-35 & 4:57-67 & Fig. 1 (S12) & Claim 1, Chang discloses that each PDCCH in the set of PDCCHs correspond to a first component carrier and a second component carrier), wherein a control message on the first scheduling signaling entity schedules third resources on the second scheduling signaling entity (4:32-35 & 4:57-67 & Fig. 1 (S12) & Claim 1, Chang discloses that the downlink control information, received on a PDCCH over a second component carrier, indicates scheduling information for a first component carrier that is different from the second component carrier).
Regarding Claim 4, Claim 4 is rejected on the same basis as Claim 21.
Regarding Claim 12, Claim 12 is rejected on the same basis as Claim 21.
Regarding Claim 29, Claim 29 is rejected on the same basis as Claim 21.
Regarding Claim 22, Bhattad discloses the apparatus of claim 18. 
Bhattad further discloses the signaling is received via downlink control information (DCI), a medium access control-control element (MAC-CE), or a radio resource control (RRC) message (13:65-14:13 & Claim 1, Chang discloses that the physical downlink control channel is conveyed via physical layer signaling, Media Access Control (MAC) signaling, or Radio Resource Control (RRC) signaling.  Examiner correlates physical layer signaling to "downlink control information".  Examiner also notes that MAC signaling and RRC signaling also qualify as downlink control information).
Regarding Claim 5, Claim 5 is rejected on the same basis as Claim 22.
Regarding Claim 13, Claim13 is rejected on the same basis as Claim 22.
Regarding Claim 30, Claim 30 is rejected on the same basis as Claim 22.
Regarding Claim 24, Bhattad discloses the apparatus of claim 18.
Chang further discloses the plurality of control messages comprises a first control message and a second control message (4:32-35 & 4:57-67 & Fig. 1 (S12) & Claim 1, Chang discloses that each downlink control information is received over each PDCCH corresponding to each component carrier), wherein the first control message, received via one of the plurality of signaling entities, indicates fourth resources on another one of the plurality of signaling 4:32-35 & 4:57-67 & Fig. 1 (S12) & Claim 1, Chang discloses that the downlink control information, received on a PDCCH over a second component carrier, indicates scheduling information for a first component carrier that is different from the second component carrier).
Regarding Claim 7, Claim 7 is rejected on the same basis as Claim 24.
Regarding Claim 16, Claim 16 is rejected on the same basis as Claim 24.
Claims 8, 17, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of Bhattad et al. (US 20180270851 A1; hereinafter referred to as “Bhattad”).
Regarding Claim 25, Chang discloses the apparatus of claim 24.
However, Chang does not explicitly disclose the first control message designates a switch of control for resource scheduling from the one of the plurality of signaling entities to the other one of the plurality of signaling entities.
Bhattad teaches the first control message designates a switch of control for resource scheduling from the one of the plurality of signaling entities to the other one of the plurality of signaling entities (¶143 & Fig. 8, Bhattad discloses that the first grant schedules the UE to monitor for the second grant that the second grant causes the UE to further switch to another carrier to monitor for downlink data over a third PDSCH on a third carrier).
It would have been obvious to one having ordinary skill in the art at the invention was filed to modify Chang by requiring that the first control message designates a switch of control for resource scheduling from the one of the plurality of signaling entities to the other one of the plurality of signaling entities as taught by Bhattad because configuring multiple carriers for a Bhattad, ¶5).
Regarding Claim 8, Claim 8 is rejected on the same basis as Claim 25.
Regarding Claim 17, Claim 17 is rejected on the same basis as Claim 25.
Claims 6, 14, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of Yang et al. (US 20180279273 A1; hereinafter referred to as “Yang”).
Regarding Claim 23, Chang discloses the apparatus of claim 18.
However, Chang does not explicitly disclose a first control message of the plurality of control messages is to be received from a first transmission point; and a second control message of the plurality of control message is to be received from a second transmission point.
Yang teaches a first control message of the plurality of control messages is to be received from a first transmission point (¶22, Yang teaches receiving, by the UE from a first transmission reception point (TRP), a first downlink control signal on a first PDCCH); and a second control message of the plurality of control message is to be received from a second transmission point (¶22, Yang teaches receiving, by the UE from a second transmission reception point (TRP), a second downlink control signal on a second PDCCH).
It would have been obvious to one having ordinary skill in the art at the invention was filed to modify Chang by requiring that a first control message of the plurality of control messages is to be received from a first transmission point; and a second control message of the plurality of control message is to be received from a second transmission point as taught by Yang because the transmission and reception of downlink control signals is more efficient and reliable (Yang, ¶6).

Regarding Claim 14, Claim 14 is rejected on the same basis as Claim 23.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of Yang in further view of Jung et al. (US 20140066054 A; hereinafter referred to as “Jung”).
Regarding Claim 15, Chang in view of Yang discloses the method of claim 14.
However, Chang in view of Yang does not explicitly disclose sending, to the second transmission point, channel measurement information to be used for the scheduling of the resources via the second control message.
Jung teaches sending, to the second transmission point, channel measurement information to be used for the scheduling of fifth resources via the second control message (¶124-125 & Fig. 3 (S350) & Claim 1, Jung teaches sending, to a mobile station by a second base station different from a first base station, a report indicating a measurement in order to schedule resources using the 802.11 radio to communicate with the first base station).
It would have been obvious to one having ordinary skill in the art at the invention was filed to modify Chang in view of Yang by sending, to the second transmission point, channel measurement information to be used for the scheduling of fifth resources via the second control message as taught by Yang because the operation of a mobile station is improved by allowing the mobile station to use a multi-radio access technology (Jung, ¶28).

Internet Communications
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC NOWLIN whose telephone number is (313)446-6544. The examiner can normally be reached M-F 12:00PM-10:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/ERIC NOWLIN/Examiner, Art Unit 2474